Opinion filed February 7, 2019




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-18-00039-CR
                                     ___________

                      TISHA GAY PRUETT, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR24366


                      MEMORANDUM OPINION
      Based upon an open plea of guilty, the trial court convicted Appellant, Tisha
Gay Pruett, of the third-degree felony offense of theft. The trial court assessed
Appellant’s punishment at confinement for eight years and ordered that restitution
in the amount of $23,455.24 be paid to Greenleaf Cemetery. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, and a copy of the reporter’s record. Counsel advised
Appellant of her right to review the record and file a response to counsel’s brief.
Counsel also advised Appellant of her right to file a petition for discretionary review
in order to seek review by the Texas Court of Criminal Appeals. See TEX. R.
APP. P. 48.4, 68. Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
         Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that the appeal is frivolous and without merit.1
         We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.


                                                                   PER CURIAM
February 7, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




         1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
         2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2